Citation Nr: 0831543	
Decision Date: 09/16/08    Archive Date: 09/22/08

DOCKET NO.  06-06 886A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under 38 U.S.C.A. § 1318.

2.  Entitlement to service connection for the cause of the 
veteran's death.  

3.  Entitlement to Dependents' Educational Assistance (DEA) 
benefits under 
38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from June 1969 to May 1971.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of May 2002 by the 
Department of Veterans Affairs (VA) New Orleans, Louisiana, 
Regional Office (RO).


FINDINGS OF FACT

1.  The veteran died on January [redacted], 2003 of gastrointestinal 
hemorrhage with an underlying cause of hepatitis C.  

2.  Service connection was not in effect for any disability 
at the time of the veteran's death.  

3.  There is no allegation of clear and unmistakable error 
(CUE) in the veteran's life time as to any rating decision 
regarding the evaluation of service-connected disabilities or 
effective date.

4. The veteran's hepatitis C was not manifested during 
service and the competent evidence does not demonstrate that 
the veteran's hepatitis C is causally related to active 
service.


CONCLUSIONS OF LAW

1.  The criteria for DIC under 38 U.S.C.A. § 1318 have not 
been met.  38 U.S.C.A. §§ 1155, 1318 (West 2002); 38 C.F.R. 
§§ 3.22, 20.1106 (2007).

2.  The criteria for service connection for the cause of the 
veteran's death have not been met.  38 U.S.C.A. §§ 1310, 
5107(b) (West 2002 & Supp. 2006); 
38 C.F.R. § 3.312 (2007).

3.  The statutory requirements for eligibility for benefits 
under 38 U.S.C.A. Chapter 35 have not been met.  38 U.S.C.A. 
§§ 3500, 3501(a)(1) (West 2002); 38 C.F.R. §§ 3.807, 21.3020, 
21.3021 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide.  

In the context of a claim for DIC benefits, section 5103(a) 
notice must include (1) a statement of the conditions, if 
any, for which a veteran was service connected at the time of 
his death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  While there are 
particularized notice obligations with respect to a claim for 
DIC benefits, there is no preliminary obligation on the part 
of VA to conduct a predecisional adjudication of the claim 
prior to providing a section 5103(a)-compliant notice.

In February and March 2002, the agency of original 
jurisdiction (AOJ) sent letters to the appellant providing 
the notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as interpreted by Hupp v. Nicholson, for the 
claim of service connection for the cause of the veteran's 
death.  The appellant was subsequently provided notice of the 
requirements for DIC and DEA benefits in the May 2002 Rating 
Decision.  Although the appellant was not sent an independent 
letter providing notice of this information, the record 
indicates that no prejudice resulted.  The claims were 
readjudicated after this notice was provided, the appellant 
was able to effectively participate extensively in the 
appeals process, and the appellant had ample time to submit 
evidence.  The evidence indicates that the appellant was 
fully aware of what was necessary to substantiate this 
claim.  The Board notes that the appellant was also not 
provided with notice of the effective date and disability 
rating regulations.  Because the claim has been denied, 
however, any question as to the appropriate disability rating 
or effective date is moot, and there can be no failure-to-
notify prejudice to the appellant.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  VA has also done 
everything reasonably possible to assist the appellant with 
respect to her claim for benefits, such as obtaining medical 
records, obtaining a medical opinion, and providing a 
hearing.  

DIC under 38 U.S.C.A. § 1318

In pertinent part, 38 U.S.C.A. § 1318 authorizes payment of 
DIC to an eligible surviving spouse in cases where a 
veteran's death was not service connected, provided the 
veteran was in receipt of or "entitled to receive" 
compensation for a service-connected disability that was 
rated by VA as totally disabling (100 percent) (1) for a 
continuous period of at least 10 years immediately preceding 
death; or (2) continuously since the veteran's release from 
active duty and for at least five years immediately preceding 
death.  See 38 C.F.R. § 3.22 (2007).  In other words, these 
benefits can be established either by meeting the statutory 
duration requirements for a total disability rating or by 
showing that such requirements would have been met but for 
CUE in a previous rating decision.  See National Organization 
of Veterans' Advocates Inc. v. Secretary of Veterans Affairs, 
314 F.3d 1373 (Fed. Cir. 2003).  

CUE is a very specific and rare kind of error; it is the kind 
of error of fact or law, that when called to the attention of 
later reviewers compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  To find CUE, the 
correct facts, as they were known at the time, must not have 
been before the adjudicator or the law in effect at that time 
was incorrectly applied; the error must be undebatable and of 
a sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and the 
determination of CUE must be based on the record and law that 
existed at the time of the prior adjudication.  Any claim of 
CUE must be pled with specificity.  See Andre v. West, 14 
Vet. App. 7, 10 (2000) (per curium), aff'd sub nom., Andre v. 
Principi, 301 F.3d 1354 (Fed. Cir. 2002).  This specific 
allegation must assert more than merely disagreement with how 
the facts of the case were weighed or evaluated.  In other 
words, to present a valid claim of CUE the claimant cannot 
simply request that the Board reweigh or reevaluate the 
evidence.  See Crippen v. Brown, 9 Vet. App. 412 (1996).  

Based upon the evidence of record, the Board finds the 
appellant is not entitled to DIC under 38 U.S.C.A. § 1318.  
The evidence indicates that the veteran was not service 
connected for any disabilities at the time of his death; 
therefore at the time of his death he was, by definition, not 
in receipt of, or entitled to receive, compensation for 
service-connected disability that was continuously rated 
totally disabling for a period of 10 or more years 
immediately preceding death.  Moreover, since the veteran was 
most recently discharged from active duty in 1971, the 5-year 
rule of § 1318 does not apply.  The Board notes that the 
appellant contends that the veteran should have been rated at 
100 percent for the ten-year period before his death.  DIC 
claims filed on or after January 21, 2000, like the 
appellant's, are not subject to hypothetical entitlement 
analysis, however, and there is no allegation of CUE 
regarding any rating decision.  Thus, the basic threshold 
criteria for establishing entitlement to benefits under 38 
U.S.C.A. § 1318 are not met.  

Cause of Death

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  The 
death of a veteran will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or the 
contributory cause of death.  38 U.S.C.A. § 1310 (West 2002); 
38 C.F.R. §§ 3.303(a), 3.312 (2007).  A service-connected 
disability is the principal cause of death when that 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b) (2007).  
A contributory cause of death must be causally connected to 
the death and must have contributed substantially or 
materially to death, combined to cause death, or aided or 
lent assistance to the production of death.  38 C.F.R. § 
3.312(c)(1) (2007).  For a service-connected disability to 
constitute a contributory cause, it must contribute 
substantially or materially; it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2007).

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  

The veteran died on January [redacted], 2002, from gastrointestinal 
hemorrhage with an underlying cause of hepatitis C.  Service 
connection was not in effect for any disability at the time 
of the veteran's death.  The appellant contends that the 
veteran's hepatitis C was due to service.  

The service treatment records do not contain any complaint, 
finding, or treatment for hepatitis C, and the May 1971 
separation examination reports normal clinical findings with 
negative histories as to liver trouble or jaundice.  Post-
service records indicate that the veteran was treated on 
multiple occasions for unspecified viral hepatitis beginning 
in 1998 and was diagnosed with hepatitis C in January 2001.  
The evidence includes the veteran's history of being 
diagnosed with hepatitis C in 1983, but this diagnosis cannot 
be substantiated.  

Risk factors for hepatitis C include intravenous (IV) drug 
use, blood transfusions before 1992, hemodialysis, intranasal 
cocaine, high-risk sexual activity, accidental exposure while 
a health care worker, and various kinds of percutaneous 
exposure such as tattoos, body piercing, acupuncture with 
non-sterile needles, shared toothbrushes or razor blades.  
VBA letter 211B (98-110) November 30, 1998.  

The evidence indicates that the veteran has multiple risk 
factors for hepatitis C both in and out of service:  Service 
medical records indicate that the veteran had a tattoo prior 
to service and that he had a "long history of frequent drug 
use," to include heroin, and post-service records report 
histories of drug use after service.  See June 1969 
enlistment examination record, October 1969 clinical record, 
and the May 1971 separation examination record.  

The appellant contends that the veteran's hepatitis C is due 
to either in-service exposure to blood when working as a door 
gunner or drug abuse due to service-related post-traumatic 
stress disorder (PTSD).  The Board notes that the service 
records suggest that the veteran qualified to be a door 
gunner in service.  The evidence does not suggest that the 
veteran was exposed to contaminated blood in service, 
however, and the record does not include a medical opinion 
linking the veteran's hepatitis C to his service as a door 
gunner.  

The evidence also does not indicate that the veteran's 
hepatitis C resulted from drug use due to a service connected 
disability.  Prior to his death, the veteran was not service-
connected for any disability, and the RO specifically denied 
service connection for PTSD in an unappealed January 1993 
Rating Decision.  Even assuming service connection was in 
effect for PTSD, however, the evidence does not indicate that 
the veteran's drug use was due to his PTSD.  In fact, a VA 
physician opined that there was "no clinical data to connect 
the substance abuse to the PTSD," and "it would be 
speculative to relate the substance abuse to the PTSD."  See 
June 2005 VA medical opinion.  Instead, the VA physician 
believed the PTSD and the drug use "happened to coexist 
independently."  See June 2005 VA medical opinion.

The only evidence linking the veteran's hepatitis C to 
service is the appellant's own statements.  As a layperson, 
however, the appellant is not competent to comment on the 
etiology of a medical disorder.  Rather, medical evidence is 
needed to that effect.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  In this case, based on the number of 
risk factors and the lack of competent medical opinions 
linking a service-related risk factor to the veteran's 
hepatitis C, relating the veteran's hepatitis C to service 
would require resorting to pure speculation or remote 
possibility, and service connection may not be based on a 
resort to pure speculation or even remote possibility.  See 
38 C.F.R. § 3.102.  See also Slater v. Principi, 4 Vet. App. 
43 (1993).  In light of the foregoing, service connection for 
the cause of the veteran's death is denied.  

DEA

Educational assistance is available to a surviving spouse of 
a veteran who, in the context of this issue on appeal, either 
died of a service-connected disability or died while having 
service-connected disability evaluated as total and permanent 
in nature.  38 U.S.C.A. §§ 3500, 3501(a)(1) (West 2002); 38 
C.F.R. § 3.807, 21.3020, 21.3021 (2005).  In this case, the 
Board has determined that the veteran did not die of a 
service-connected disability and the record reflects that the 
veteran did not have service-connected disability evaluated 
as total and permanent at the time of his death.  
Accordingly, the appellant cannot be considered an "eligible 
person" entitled to receive educational benefits.  38 
U.S.C.A. § 3501(a)(1) (West 2002); 38 C.F.R. § 3.807 
21.3021(a)(2005).  The appellant is entitled to DIC 
(Dependency and Indemnity Compensation) under 38 U.S.C.A. 
§ 1151.  DIC is not a basis for Chapter 35 benefits.  This 
case is distinguished from Kilpatrick v. Principi, 16 Vet. 
App. 1 (2002) (1151 benefits are a basis for specially 
adapted housing), in that the benefit here is not statutorily 
predicated on the veteran having been eligible for 
compensation under Chapter 11.  Here, the statute clearly 
requires a service-connected disability as the basis for 
eligibility.




ORDER

DIC under 38 U.S.C.A. § 1318 is denied.

Service connection for the cause of the veteran's death is 
denied.

Entitlement to Dependents' Educational Assistance benefits 
under 38 U.S.C.A. Chapter 35 is denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


